DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Both claims 1 and 7 teach “a bulging-out portion toward the vibrator and the bulging-out portion connects with a side portion of the vibrator”. It is unclear as to which figure this claim limitations pertains to. The only figure which shows a “bulging-out portion” of the retention/elastic material is Fig. 3 #55c and #55b. These are portions of the retention unit/elastic material that are bulging out, but away from the vibrator since the vibrator resides in 55a. This is described in the instant specification as “As illustrated in FIG. 3, retention unit 55 has a square-frame shape, which forms a substantially square aperture 55a in which vibrator 80 is disposed.” Examiner will not interpret this as being “a bulging-out portion toward the vibrator and the bulging-out portion connects with a side portion of the vibrator” since it is shown that the bulging-out portions bulge away from the vibrator.  The other possible choice that the claim limitation reads on is Figure 15. In this figure, #355b can be interpreted as the “bulging-out portions bulging towards the vibrator” since #381 is a part of the vibrator. Examiner will interpret Figure 15 as to the embodiment claims 1-12 are detailing. 
Claim 2 appears to be incomplete. It reads “and a side surface of the bulging-out portion connects with a side surface of the side portion.” The “a side surface” is being interpreted as a side surface of bulging out portion #381 and it connects with a side surface of the side portion is being interpreted as the side surface of the side portion of the retention unit #355b.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-12 are is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kuroda US 20130076178 (filed September 14, 2012, which predates the earliest filing date of 12/11/2013 seen in the instant applications file wrapper)
The applied reference possibly has a common Assignee with the instant application. The assignee in the instant application is “Minebea Mitsumi” whereas the assignee in the prior art is “Minebea Motor Manufacturing Corporation”. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
	As to claim 1, Kuroda teaches “A vibrator generator (Abstract), comprising: a frame (Figure 35, #20); a vibrator (Figure 35, #381; [0199]); a retention unit (#355; [0200]); and an arm connecting the vibrator via the retention unit (Figure 35, #353c), wherein: the vibrator is displaceably supported by the arm with respect to the frame (Figure 35), the retention unit includes a bulging-out portion bulging toward the vibrator, and the bulging-out portion connects with the side portion of the vibrator (Figure 35, #355 is the bulging out portion of the retention unit which connects to vibrator #381).”

As to claims 2 and 8, Kuroda teaches “wherein the vibrator includes a side portion bulging toward the retention unit, and a side surface of the bulging-out portion connects with a side surface of the side portion (Figure 35, #355 and #381).”

As to claims 3 and 9, Kuroda teaches “a plurality of retention units including the retention unit; and a plurality of arms including the arm, wherein: the plurality of arms connect with the vibrator via the plurality of retention units, the vibrator is displaceably supported by the plurality of arms with respect to the frame, and the bulging-out portion bulges from one arm of the plurality of arms toward another arm of the plurality of arms (Figure 33 shows retention units #350 on either side of #60, hence multiple retention units. Multiple arms are also seen #353. The retention unit is bulging towards the vibrator).”

As to claims 4 and 10, Kuroda teaches “wherein a side portion of the vibrator is supported by the retention unit in a direction of the vibrator (Figure 35).”

As to claims 5 and 11, Kuroda teaches “a plate like coil, wherein the vibrator faces the plate-like coil in a direction of a winding axis, and the vibrator can be displaced laterally with respect to the plate-like coil ([0207] and [0208] teach the coil and vibrator but do not depict it in the figures; Figure 32, #340 appears to be the coil since #40 in Figure 2 is a coil; [0072]).”

As to claims 6 and 12, Kuroda teaches “wherein the bulging-out portion is formed with resin (abstract teaches that the retention portion is resin. Therefore the bulging-out portion is resin since it is a part of the retention unit).”

	As to claim 7, Kuroda teaches “A vibrator generator (Abstract), comprising: a frame (Figure 35, #20); a vibrator (Figure 35, #381; [0199]); an elastic material ([0073] teaches the elastic retention unit) with respect to the frame (#355; [0200]); the elastic material includes a bulging-out portion bulging toward the vibrator, and the bulging-out portion connects with the side portion of the vibrator (Figure 35, #355 is the bulging out portion of the retention unit which connects to vibrator #381).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863